Citation Nr: 1317688	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  08-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right sacroiliac joint dysfunction and residuals of a fractured right pubic bone. 

2.  Entitlement to service connection for sciatica, to include as secondary to a service-connected right sacroiliac joint dysfunction and residuals of a fractured right pubic bone. 

3.  Entitlement to an initial rating in excess of 10 percent for a right sacroiliac joint dysfunction. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to April 1954. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in December 2007 that granted service connection and awarded a 10 percent disability rating for right sacroiliac joint dysfunction, effective March 13, 2007; and September 2008, that denied service connection for sciatica, low back pain, and entitlement to a TDIU rating. 

In an April 2010 decision, the Board reopened the claim for service connection for a low back disability.  In addition, the Board remanded these claims for additional development.  The appeal was again remanded in February 2012.

Service connection was initially granted in 1954 for residuals of fracture of the right pubic bone, and assigned a 10 percent rating under Diagnostic Code 5294 (currently Diagnostic Code 5236), which pertains to "sacroiliac injury and weakness."  That rating is protected.  However, now that sacroiliac joint dysfunction is itself service-connected, as a separate disability, it is no longer appropriate to rate the pubic bone fracture residuals under Diagnostic Code 5236.  In this regard, it must be kept in mind that the Diagnostic Code does not confer service connection; it is the actual disability that is service-connected.  See Read v. Shinseki, 651 F.3d 1296, 1300 (Fed. Cir. 2011).  Service treatment records show that the Veteran's initial complaint concerning the pubic bone injury was right hip pain, and most of his symptoms involved limitation of motion of the hip; therefore the pubic bone fracture residuals, rated 10 percent disabling, should be rated under a service connection which more accurately reflects the symptoms noted at the time of the injury, i.e., pertaining to the hip.  The rating for this condition is not before the Board, however, and the matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal, in part because the VA examination report in February 2013 referred to additional pertinent evidence which is not of record, and must be obtained.  Specifically, according to the examiner, the Veteran said that he had undergone back surgery in 2011 to relieve his sciatic pain.  The records pertaining to this hospitalization may provide additional information concerning the etiology of both the sciatica and a lumbar spine disability, and the severity of the sacroiliac dysfunction.  

An examination is also needed in which the examiner has access to any available records concerning this surgery.  

Concerning the examination for the evaluation of sacroiliac dysfunction, heretofore, the examination findings have largely pertained to limitation of motion, but medical providers and examiners have stated that the sacroiliac joint has little, if any, motion.  Therefore, the examination must include all other potentially relevant findings, such as localized tenderness, muscle spasm, guarding, abnormal gait, arthritis, and any abnormal spinal contour.  

In addition, the examiner in February 2013 did not address the question of service connection for sciatica, because the examiner was already under the impression that service connection was in effect for paralysis of the sciatic nerve.  The RO granted service connection for sacroiliac joint dysfunction in a December 2007 rating decision, and assigned a 10 percent rating, under Diagnostic Code 5236-8520.  However, the RO did not, in fact, explicitly grant service connection for sciatica, and, as noted above, service connection is for the disability, not the Diagnostic Code.  See Read v. Shinseki, 651 F.3d 1296, 1300 (Fed. Cir. 2011).  It is unclear from the record whether the right sciatica is related to lumbar degenerative disc disease, sacroiliac joint dysfunction, or both.  Therefore, the Board is of the opinion that an examination is still needed which expressly addresses the etiology of the sciatica.

The Board also observes that there is no need to combine the two rating codes in a hyphenated Diagnostic Code for rating the sacroiliac dysfunction.  In this regard, Diagnostic Code 5236 specifically pertains to "sacroiliac injury and weakness;" thus, an analogous Diagnostic Code is not appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the approximate dates and location of the back surgery that, according to the February 2013 VA examination report, he stated he underwent in 2011.  After obtaining any necessary authorizations, obtain all records sufficiently identified.  If such records are unavailable, the RO must indicate the steps that were taken to obtain the records and afford the Veteran and his representative an opportunity to provide them.

2.  Obtain all records of VA treatment dated from January 2011 to the present, in particular, all treatment and/or evaluations for low back pain, lumbar degenerative disc disease, sacroiliac dysfunction, and sciatica.  This should include the records and reports of any diagnostic studies, such as MRIs, obtained during this period, and possible hospitalization for low back surgery to relieve sciatica.  If such records are unavailable, the RO must indicate the steps that were taken to obtain the records and afford the Veteran and his representative an opportunity to provide them.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his low back, sacroiliac dysfunction, and sciatica disabilities.  If examiners from different specialties are needed to respond to the questions posed below, then additional VA examinations should be scheduled.  The claims file should be reviewed and that review should be indicated in the examination report. The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following information: 

Rating for sacroiliac dysfunction:
(a)  All current complaints, findings, and manifestations, pertaining to right sacroiliac joint dysfunction, to include whether there is sacroiliac tenderness, and/or muscle spasms, guarding, an abnormal gait, abnormal spinal contour, and/or any other symptoms of sacroiliac dysfunction.  In addition, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination, associated with sacroiliac dysfunction.  If there is any range of motion associated with sacroiliac dysfunction, describe additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  The determination should be portrayed in terms of the degree of additional range of motion loss.
Opine as to whether the Veteran's service-connected right sacroiliac joint dysfunction has a marked interference with his employability. 

Service connection for low back disability:
(b)  The correct diagnoses for all low back disabilities currently present.  Provide an opinion as whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a chronic low back disability:
* had its onset in service; 
* was caused or aggravated (made permanently worse) by the Veteran's service-connected sacroiliac joint dysfunction; and/or
* was caused or aggravated by residuals of a fractured right pubic bone.  

Service connection for sciatica:
(c) Does the Veteran have right sciatica which, at least as likely as not (i.e., there is at least a 50 percent probability):  
* had its onset in service; and/or 
* was caused by the Veteran's service-connected sacroiliac joint dysfunction or residuals of a fractured right pubic bone; 
* was aggravated (made permanently worse) by the Veteran's service-connected sacroiliac joint dysfunction or residuals of a fractured right pubic bone.  As to this latter question, the examiner should address whether, if the low back disability is implicated in the onset of sciatica, the sacroiliac joint dysfunction nevertheless, at least as likely as not, also affected the onset or severity of the sciatica.  

4.  Thereafter, schedule a VA examination to ascertain the impact of the Veteran's service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (currently, residuals of a fractured right pubic bone with scar on the right gluteal region; right sacroiliac joint dysfunction; and residuals of a fractured right wrist), alone, without consideration of nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

5.  After assuring compliance with the above development, and any other notice and development action required by law, the RO should review the claims on appeal, and with respect to the rating for service-connected sacroiliac joint dysfunction, the Diagnostic Code should not include 8520; if there is associated sciatica, it should be rated separately.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


